Judgment, Supreme Court, New York County (Alice Schlesinger, J., and a jury), entered July 28, 1999, in a medical malpractice action, awarding plaintiff damages, including $5 million for future pain and suffering over 30 years, upon plaintiff’s stipulation, in lieu of a new trial on damages, to reduce the jury award of damages, which included $8 million for future pain and suffering over 30 years, unanimously modified, on the facts, to vacate the award of damages for future pain and suffering, and remand for a new trial on the issue of such damages only, and otherwise affirmed, without costs, unless plaintiff, within 30 days of the date of this order, stipulates to reduce the award for future pain and suffering to $3,100,000 over 30 years, and to the entry of an amended judgment in accordance therewith.
The award for future pain and suffering, attributed to injuries caused by defendants’ malpractice in delaying plaintiffs birth by Caesarean section, including severe damage to the brain, spinal cord and nervous system resulting in, inter alia, mental retardation, cerebral palsy, spastic quadriplegia, inability to sit, walk, talk and use arms purposefully, incontinence, total dependence on others for all needs, and 17 hospitalizations, deviates materially from what is reasonable compensation under the circumstances to the extent indicated (cf., Martelly v New York City Health & Hosps. Corp., 276 AD2d 373). We have considered the award for past pain and suffering and find that it does not deviate materially from what is reasonable compensation under the circumstances. Concur— Nardelli, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.